Title: [Diary entry: 28 December 1785]
From: Washington, George
To: 

Wednesday 28th. Thermometer at 36 in the Morning—38 at Noon and  at Night. Colo. Ball went away yesterday, after breakfast—tho’ it was unnoticed in the occurrances of the day. Wind exceedingly high from the No. West & clear. A Mr. Israel Jenny of Loudoun County came here in the Afternoon, respecting some Land which he has been endeavouring to obtain under an idea of its being waste, but which he finds to be within the lines of my Chattin run tract in Fauquier County, though claimed by Mr. Robert Scott who has put a Tenant upon it of the name of Jesse Hitt, who has now been upon it three years and thereafter to pay Rent. Mr. Muse my Collector to be written to on this Subject as also concerning my Land in Ashbys Bend part of wch. is claimed by Mr. Landon Carter.